IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-11219
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus


OSAMA MAHMOUD ABDALLAH,

                                          Defendant-Appellant

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4-01-CR-108-2-A
                      --------------------
                        November 26, 2001

Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Osama Mahmoud Abdallah was convicted following a jury trial

of conspiracy to commit food-stamp fraud and access-device fraud.

Abdallah appeals the district court’s order detaining him pending

sentencing.    A defendant who has been convicted “shall” be

detained pending sentencing “unless the judicial officer finds by

clear and convincing evidence that the person is not likely to

flee or pose a danger to the safety of any other person or the

community if released[.]”   18 U.S.C. § 3143(a).   Appellate review


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11219
                                -2-

is limited, and the detention order will be sustained if it is

supported by the proceedings in the district court.   United

States v. Cantu-Salinas, 789 F.2d 1145, 1146 (5th Cir. 1986).

     Abdallah failed to satisfy the demanding burden required for

overturning the order denying his release from detention pending

sentencing.   Accordingly, the district court did not clearly err

in denying his request for release pending sentencing.   See id.

at 1146 & n.1.

     AFFIRMED.